Citation Nr: 1728650	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to the service-connected gastroesophageal reflux disease (GERD) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction resides with the Providence, Rhode Island RO.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed asthma is aggravated by his service-connected GERD disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for asthma as secondary to the service-connected GERD disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim on appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for asthma), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
Analysis

The Veteran maintains that his asthma first manifested in service, or alternatively, is aggravated by his service-connected GERD disability.

Initially, the Board finds that the Veteran was first diagnosed with asthma in January 1997, less than 2 years following service separation.  See January 1997 private treatment record.  He continues to have a current diagnosis of asthma.  See November 2016 VA examination report. 

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's asthma is aggravated by his service-connected GERD disability.

The evidence includes a private treatment record dated in January 1997.  During the evaluation, the Veteran reported that he had "no significant past medical history" until November 1996 when he developed a persistent cough.  He reported that he was treated by his physician and given erythromycin and the cough disappeared.  Upon follow-up, the Veteran stated that he could not catch his breath.  It was noted that the Veteran used to work in a ship yard while in the Navy and "may have had some indirect asbestos exposure."  After review of chest x-rays, the Veteran was diagnosed with asthma. 

The evidence also includes an October 2009 statement from Dr. W. N., the Veteran's treating physician.  Dr. W. N. indicated that he had treated the Veteran for many years for his asthma.  It was further noted that the Veteran's asthma condition was "complicated" by, in pertinent part, his GERD disability which caused additional respiratory symptoms at times.  

Further, private treatment records from Dr. W. N. include a May 2010 treatment note.  During the evaluation, the Veteran reported that his asthma was worsening.  The Veteran indicated that his lung problems began in the Navy in 1990 when he was assigned to a Naval Yard on the USS Constellation.  He reported being exposed daily to fine paint dust.  The Veteran stated that he began noticing shortness of breath with exercise after his service on the ship, but never needed specific treatment.  He reported persistent and worsening symptoms since that time.

Private treatment records dated in August and October 2015 also show that the Veteran was seen for a cough.  The assessment noted that the Veteran's cough was "likely due to GERD triggering asthmatic bronchitis without active infection."  

The Veteran was afforded a VA examination in November 2016.  The examiner diagnosed the Veteran with asthma.  The examiner did not provide an opinion as to whether the Veteran's asthma was directly related to service.  As for secondary service connection, the examiner only addressed the theory of aggravation and opined that it was less likely than not that the Veteran's asthma was aggravated beyond its natural progression by the service-connected GERD disability.  In support of this opinion, the examiner stated that there was no ICD (international Classification of Diseases) for GERD-induced asthma.  The examiner also indicated that, although GERD could cause or initiate cough reflex, there was no effect on mucous production or bronchial airway sensitivity to trigger bronchoconstriction or asthma attack.  There was no history of aspiration of gastric content into the lungs, which would aggravate asthma.

The Board finds that the November 2016 VA medical opinion weighs both in favor and against the Veteran's claim.  Although the examiner noted that the Veteran did not have a history of aspiration of gastric content into the lungs, which would aggravate asthma, the examiner did not address the Veteran's August and October 2015 private treatment records which showed that the Veteran's cough was "likely due to GERD triggering asthmatic bronchitis without active infection."  Further, the November 2016 VA examiner did indicate that GERD could cause or initiate cough reflex.  Moreover, the examiner did not address the statement from Dr. W. N., which specifically indicated that the Veteran's condition was "complicated" by, in pertinent part, GERD which caused additional respiratory symptoms at times.  

In sum, the Board finds that the evidence of record, to specifically include the November 2016 VA examiner's opinion and the opinion from Dr. W. N., are of relatively equal probative weight.  The examiner and Dr. W. N. were both familiar with the Veteran's medical history and his symptoms.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's asthma is aggravated by his service-connected GERD disability.  For these reasons, service connection for asthma is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for asthma, as secondary to the service-connected GERD, disability is granted.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


